- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April 28 , 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 27 April 2011 Novo Nordisk A/S  Share repurchase programme On 2 February 2011 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commissions regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.0 billion in the period from 2 February 2011 to 26 April 2011. Consequently, the programme has been concluded on 26 April 2011. Since the announcement as of 18 April 2011, the following transactions have been made under the programme: Number of Average Transaction value, shares purchase price DKK Accumulated, last announcement 18 April 2011 19 April 2011 20 April 2011 26 April 2011 Accumulated under the programme With the transactions stated above, Novo Nordisk owns a total of 30,310,347 treasury shares, corresponding to 5.1% of the share capital. The total amount of shares in the company is 600,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 10.0 billion during 2011. As of 26 April 2011, Novo Nordisk has repurchased a total of 3,053,338 B shares equal to a transaction value of DKK 1,999,999,801. Company Announcement no 24 / 2011 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: Novo Nordisk is a global healthcare company with 87 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 30,900 employees in 76 countries, and markets its products in 179 countries. Novo Nordisks B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com . Further Information: Media: Investors: Outside North America: Outside North America: Anne Margrethe Hauge Klaus Bülow Davidsen Tel: (+45) 4442 3450 Tel: (+45) 4442 3176 amhg@novonordisk.com klda@novonordisk.com Jannick Lindegaard Tel: (+45) 4442 4765 jlis@novonordisk.com Frank Daniel Mersebach Tel: (+45) 4442 0604 fdni@novonordisk.com In North America: In North America: Ken Inchausti Hans Rommer Tel: (+1) Tel: (+1) kiau@novonordisk.com hrmm@novonordisk.com Company Announcement no 24 / 2011 Page 2 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: April 28 , 2011 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
